DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The office action is being examined in response to the application submitted by the applicant on October 11, 2019.  
Claims 1-16 are pending and have been examined. 
This applicant is now being handled by Examiner Michael Anderson. 

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-16 are allowed.  

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
The e-td was received and approved on May 28, 2021.  
The 35 U.S.C. 101 Alice rejection is not applicable because in combination the claims are a practical application. The claim as a whole integrates the abstract idea into a practical application.  Specifically, the arguments from the parent patent, on page 12 of the applicants arguments, highlight reasons why the claims recite a practical application which are provided as follows:
“Present claim 1 recites specific technological steps, in order and in combination, including:
determining a set of data records having no score in any prior cycle and selected data records assigned scores in prior cycles;
extracting words and phrases using data mining, including using text parsing logic;
applying a specially-configured predictive model to structured data and extracted words and phrases to determine a current cycle score, and assigning data records to groups of equal numbers;
identifying a velocity of change in group to select data records for forwarding, and
forwarding the selected records via bulk download to an operation system.” (Pages 13-14 of applicant’s arguments)
In addition, the claims utilize data mining of large data.  For the reasons above and applicant’s arguments, the 101 rejection is hereby withdrawn.  
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  The Applicant has claimed in independent claim 9:
storing, in one or more data storage devices, a plurality of data records, each data record comprising stored data, the stored data comprising: structured data and unstructured data, the unstructured data comprising data indicative of communications between two or more persons;
on a recurring and dynamic basis on a cycle, accessing, by a processor of an analysis hardware server, from the one or more data storage devices, data relating to the data records to determine a set of data records for review;
processing by the processor using data mining the unstructured data to extract words and phrases from the unstructured data;
applying, by the processor, to each of the data records of the set, a predictive model for determining a current-cycle score indicative of suitability of data records for forwarding to an operation system, the predictive model being configured to perform the determination responsive to receipt of one of the data records, based on review of the structured data and words and phrases extracted from the unstructured data, to the structured data and the extracted words and phrases from the unstructured data of the data record, and assigning each of the data records of the set to one of a plurality of groups of equal numbers ordered in accordance with the determined current-cycle score;
determining, by the processor, for each of the data records in the set for which a score was determined in a prior cycle, whether the current-cycle score is greater than a most recently determined prior cycle score;
generating, by the processor, a report including one or both of data records having no score determined in any prior cycle and data records assigned scores in one or more prior cycles determined to have a greater score than the most-recently determined prior score for the same data record;
determining, by the processor, a velocity of change in group to which each data record is assigned;
based at least in part on the determined velocity of change in group to which a data record is assigned, selecting, by the processor, a plurality of the data records for forwarding to an operation system; and
forwarding to the operation system, the data records selected for forwarding.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Hogan (U.S. Pub. No. 2013/0006614 A1) discloses computer-based methods and apparatuses, including computer program products, for automation of auditing claims. A data file is received comprising one or more auditable items, each auditable item comprising a word string having one or more words. Each word string for each auditable item is translated using one or more translation steps into a translated item description. Each translated item description is compared to a plurality of terms to generate matching information. Each translated item description is associated with an item identifier based on the matching information. Each auditable item is accepted or rejected based on the item identifier and one or more rules associated with the data file.
Rojewski (U.S. Pub No. 2007/0288273 A1) discloses a method for identifying select ones of insurance records which possess a favorable subrogation potential. The method includes receiving data indicative of a plurality of claims; automatically calculating a base score to identify select ones of the claims which demonstrate at least a given probability of expected subrogation recovery dependently upon the received data; automatically identifying risk factors for each of the 
Hail (U.S. Pat. No. 7,966,204 B1) discloses systems consistent with the present invention automatically process data associated with insurance claims to identify insurance claims with subrogation potential. Text from an insurance claim file may be automatically analyzed to extract data that can be quantified to determine whether the claim may have subrogation potential.
Claims 1-16 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. The claims have been overcome by Applicants' amendments to the claims and convincing arguments.  The 103 rejection is hereby not applicable.  

Conclusion
Other art made of record and not replied upon are as follows:
Rosauer et al. (US Pub. No. 2011/0066454) discloses a risk modeling system where results are delivered to users by a reporting capability that facilitates a decision making process.
Falk et al. (US Pub. No. 2005/0010454) discloses a subrogation workflow management transaction electronic subrogation network for insurance carriers and attorneys.
Li et. Al. (US Pub. No. 2014/0149144 A1) discloses a computer system for processing data relating to injury claims to determine suitability for subrogation includes one or more data storage devices storing structured and unstructured data relating to insurance claims, a processor configured to access the one or more data storage devices to select claims for review, apply a text mining tool to extract data from the unstructured data associated with the selected claims, and apply a predictive model to the unstructured data and structured data associated with the selected claims to identify a likelihood of suitability for subrogation of each of the selected claims.
Diana et. Al. (US Pub. No. 2013/0226623 A1) discloses systems and methods for insurance claims processing in an insurance industry are described. The method comprises combining extracted claims data from one or more data sources to obtain a consolidated claims record and removing noise from text data of the consolidated claims record to obtain a claim 
McLaughlin et. Al. (US Pub. No. 2008/0147448 A1) discloses an invention relating to data analysis, and to systems and methods for the computation of the volatility of a loss. The system comprises a module for receiving a data parameter, a database for storing the parameter, a computerized predictive model, and a business logic processor for executing the predictive model. The volatility is used to, among other things, determine an appropriate work flow for handling the loss.
Ellingsworth et. Al. (US Pub. No. 2007/0282824 A1) discloses a method and system for classifying insurance files for identification, sorting and efficient collection of subrogation claims. The invention determines whether an insurance claim has merit to warrant claim recovery efforts utilizing software code for partially describing a set of documents having unstructured and structured file data containing terms and phrases having contextual bases, code for transforming the terms and phrases, code for iterating a classification process to determine rules that best classify the set of documents based upon context, code for incorporating the rules into an induction and knowledge representation, thesauri taxonomies and text summarization to classify subrogation claims; code for calculating a base score and a concept vector to identify the selected claims that demonstrate a given probability of subrogation recovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694